Title: Enclosure: Richard Bache’s Prospectus for the Franklin Gazette, [ca. 3 January 1818]
From: Bache, Richard
To: 


                        
                            ca. 3 Jan. 1818
                        
                        PROPOSALS
                        FOR PUBLISHING A DAILY MORNING NEWSPAPER,
                        IN THE
                        CITY OF PHILADELPHIA,
                        TO BE CALLED
                        THE FRANKLIN GAZETTE,
                        BY RICHARD BACHE.
                        
                        
                        PROSPECTUS.
                        
                        THE Lively interest taken by the American people, both in general and local politics; the extensive diffusion of information, which renders them a reading community; and the rapid augmentation  of the population of the country, encourage a belief, that numerous as are the daily papers, which issue from the presses of this city, there is still room for another.
                        The Democratic party, in numbers, undoubtedly as strong in Philadelphia, as the federal party, and far more out of its precincts, supports but two papers, while there are six devoted to sustain federal influence. This certainly cannot be the limit of democratic patronage, nor the extent of its zeal in the maintenance of its principles. With these impressions, the subscriber is induced to issue proposals for the publication of a new daily paper, to be called the FRANKLIN GAZETTE.
                        The principles upon which the subscriber has always and openly acted, and to which he will continue steadfast, need not to be minutely detailed. To the community of which he is a member, they are well known; yet it may be necessary for him to say, as he pledges himself to verify, that he is an ardent lover of his country, whose independence and honor, no prejudice shall ever induce him to betray. The Franklin Gazette will be devoted to the cause which recognizes and advocates the rights of the People, and to the “sacred cause of country,” to the maintenance of American Liberty, to the promotion and support of those measures which are congenial to the Declaration of Independence, and to the maxims of those statesmen, who developed and secured its sacred principles.
                        With the utmost freedom of discussion, on measures, on principles, and on the public political conduct of men, the subscriber will preserve the Franklin Gazette free from that licentious attack on reputation, which converts political controversy, into personal slander, and detracts from the high character of a free press. His columns shall never violate the sanctuary of the fireside, nor disturb the happiness of the domestic circle.
                        He will endeavor to render his paper useful to the commercial world, by procuring the earliest and most authentic commercial information, and public documents affecting the commercial interests of the country.
                        To give to a daily paper a literary character, would be truly an arduous task. The difficulty is well understood, and it must be obvious that the attempt will not command complete success. Yet a daily paper offers great advantages (probably too much neglected) to communicate useful information in Science and in the Arts; to illustrate by historical recollections the character of present measures, and the tendency of passing events, to improve the public taste, while serving to amuse an idle hour; and to distribute literary information to the mass of the people, who cannot receive that benefit through more extensive channels. In the communication of matter either original or selected, on some of these subjects occasionally, the subscriber believes he may give to the Franklin Gazette a greater interest, than generally attaches to a mere diary of current events, and render it productive of some public good.
                        If in pursuing the above plan, and acting upon principles such as these, he shall receive adequate encouragement, the subscriber will issue the Franklin Gazette at the commencement of the month of February.
                        The paper will be of the same size as most of the daily journals of this city.
                        The price will be eight dollars a year, payable half yearly, in advance.
                        A Country paper will be published three times a week, for five dollars a year.
                        Richard Bache.
                    